Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S Comments
This application has two sets of claims that were each filed on the filing date of the application and neither of the claim sets state that they are the amended claim set.  For clarity the allowed claim set is the claim set that features 12 claims rather than the claim set that features 11 claims.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Newhouse on 2/7/2022.

The application has been amended as follows: 
Lines 32-33 of claim 1 currently reads “and a second linear actuator coupled to each auxiliary strut,”, this has been amended to “and a second linear actuator coupled to each auxiliary strut, respectively,”.
Lines 1-2 of claim 4 currently reads “of claim Error! Reference source not found.,”, this has been changed to “of claim 3,”.
Lines 1-2 of claim 6 currently reads “of claim Error! Reference source not found.,”, this has been changed to “of claim 5,”.
Line 1, of claim 10 currently reads “of claim 1,”, this has been changed to “of claim 9,”. 
Error! Reference source not found.,”, this has been changed to “of claim 9,”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the prior art of record fails to teach or suggest a variable-geometry vertical takeoff and landing (VTOL) aircraft system, comprising: a fuselage; one or more sensors coupled to the fuselage and configured to capture at least one of aircraft data associated with the aircraft system and environmental data external to the aircraft system; a flight control system connected to the one or more sensors and including at least one flight control processor, the flight control system configured to: receive at least one of the aircraft data and the environmental data from the one or more sensors; based on at least one of the aircraft data and the environmental data, determine a current flight phase associated with the aircraft system, the current flight phase including at least one of a hovering phase, a cruising phase, and a transitional phase; at least one pair of thrust sources including a port thrust source and a starboard thrust source, each thrust source comprising: a base frame comprising a main strut and a plurality of auxiliary struts, the main strut coupled to the fuselage via at least one strut actuator communicatively connected to the flight control system, the strut actuator configured to articulate the main strut relative to the fuselage; a rotor shaft coupled to the base frame; a plurality of propeller blades evenly spaced around the rotor shaft adjacent to the base frame, the plurality of propeller blades configured to be driven around the rotor shaft by at least one motor connected to the flight control system; an annular duct capable of circumferentially surrounding the plurality of propeller blades and the plurality of auxiliary struts, and of partially surrounding the main shaft; and 29FLUT 17-1-2 USPATENT a plurality of linear actuators configured to articulate the annular duct relative to the main frame and including at least a first linear actuator coupled to the main strut and a second linear actuator coupled to each auxiliary strut, 
The best prior art of record is Lyasoff (PGPub #2019/0291863) which does teach a variable-geometry vertical takeoff and landing (VTOL) aircraft system, comprising: a fuselage; one or more sensors coupled to the fuselage and configured to capture at least one of aircraft data associated with the aircraft system and environmental data external to the aircraft system; a flight control system connected to the one or more sensors and including at least one flight control processor, the flight control system configured to: receive at least one of the aircraft data and the environmental data from the one or more sensors; based on at least one of the aircraft data and the environmental data, determine a current flight phase associated with the aircraft system, the current flight phase including at least one of a hovering phase, a cruising phase, and a transitional phase; at least one pair of thrust sources including a port thrust source and a starboard thrust source, each thrust source comprising: a base frame comprising a main strut, the main strut coupled to the fuselage via at least one strut actuator communicatively connected to the flight control system, the strut actuator configured to articulate the main strut relative to the fuselage; a rotor shaft coupled to the base frame; a plurality of propeller blades evenly spaced around the rotor shaft adjacent to the base frame, the plurality of propeller blades configured to be driven around the rotor shaft by at least one motor connected to the flight control system; the flight control system further configured to: based on the current flight phase, control at least one of a thrust vector of the aircraft system, a heading of the aircraft system, an attitude 
But, Lyasoff does not teach a plurality of auxiliary struts, an annular duct capable of circumferentially surrounding the plurality of propeller blades and the plurality of auxiliary struts, and of partially surrounding the main shaft; and 29FLUT 17-1-2 USPATENT a plurality of linear actuators configured to articulate the annular duct relative to the main frame and including at least a first linear actuator coupled to the main strut and a second linear actuator coupled to each auxiliary strut, respectively, each linear actuator hingedly coupled to the main strut or the auxiliary strut and jointedly coupled to the annular duct; and that the flight controller is configured to  articulate at least one of the plurality of linear actuators.
Another prior art of record is Lemont (US #4,506,849) which does teach an annular duct capable of circumferentially surrounding the plurality of propeller blades, and of partially surrounding the main shaft; and a linear actuator configured to articulate the annular duct relative to the main frame and including at least a first linear actuator coupled to the main strut each linear actuator hingedly coupled to the main strut and coupled to the annular duct and that the flight controller is configured to  articulate at least one of the plurality of linear actuators.  But, Lemont does not teach a plurality of auxiliary struts surrounded by the duct, and a second linear actuator coupled to each auxiliary strut, respectively.  It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a plurality of auxiliary struts with linear actuators coupled to the because the system of Lemont functions by using the one linear actuator to pivot the duct about the ball joint on the opposite side of the duct, adding additional struts with linear actuators attached to the duct would prevent the duct from moving as desired.
Another prior art of record is Laval (US #2,510,561) which does teach an annular duct capable of circumferentially surrounding the plurality of propeller blades, and 29FLUT 17-1-2 USPATENT a plurality of linear actuators 
Another prior art of record is Belleville (PGPub #2008/0105781) which does teach an annular duct capable of circumferentially surrounding the plurality of propeller blades, and of partially surrounding the main shaft; and 29FLUT 17-1-2 USPATENT a plurality of linear actuators configured to articulate the annular duct relative to the main frame and including at least a first linear actuator and a second linear actuator, respectively, each linear actuator hingedly coupled to the main strut or the auxiliary strut and jointedly coupled to the annular duct; and that the flight controller is configured to  articulate at least one of the plurality of linear actuators.  But Belleville does not teach a plurality of auxiliary struts, that the duct surrounds the plurality of auxiliary struts, but does not teach that the linear actuators are coupled to the struts, instead the linear actuators are connected to the outer portion of the duct from an outside member to rotate the duct about an axis.
Claims 2-12 are allowable due to their respective dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647